Citation Nr: 0300636	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-02 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for malaria. 


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from January 
1945 to September 1945 and service in the regular 
Philippine Army from September 1942 to September 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2. The competent and probative evidence of record does not 
show that malaria was manifested during service, or within 
one year after separation, and there is no objective 
evidence that the veteran currently has malaria or 
residuals of malaria.


CONCLUSION OF LAW

Service connection for malaria is not warranted. 38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102 and 3.159).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection 
for a malaria.  In substance, he contends that he 
developed malaria between 1942 and 1945, which recurred in 
February 1987.

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 
38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2001).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's claim was filed in October 1999 
and remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

The veteran was informed in September 2000 and December 
2001 letters and rating decisions of the evidence needed 
to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in a 
December 2001 statement of the case, the RO notified the 
veteran of regulations pertinent to service connection 
claims, informed him of the reasons why his claim had been 
denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a July 2001 letter and the December 2001 statement of 
the case, the veteran was informed of VA's duty to obtain 
evidence on his behalf.  The veteran was notified that VA 
would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment 
at non-VA facilities authorized by VA.  In addition, VA 
would request other relevant records held by any Federal 
agency or department.  In turn, the veteran was informed 
of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates 
that such treatment was received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
service connection claim.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA 
has been satisfied.  

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides 
that the assistance provided by VA shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran's service medical records have been received, 
as have affidavits from two physicians.  When deciding 
disability compensation claims, VCAA and implementing 
regulations require VA to provide the veteran with a VA 
medical examination or medical opinion based upon a review 
of the evidence of record if VA determines it is 
"necessary" to decide the claim.  Such an examination or 
opinion is necessary if the information and evidence of 
record (including the statements made by the veteran) does 
not contain sufficient competent evidence to decide the 
claim, but does include competent lay or medical evidence 
of a current disability or persistent symptoms of a 
disability; evidence establishing that the veteran 
suffered an event, injury or disease in service, or has a 
chronic disease manifest during the presumptive period; or 
an indication that the disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.  
See 38 U.S.C.A. § 5103A(d); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The record contains no evidence that the veteran suffered 
from malaria during service or within one year of 
separation from service.  In addition, there is no medical 
evidence that the veteran suffers from a current 
disability related to malaria.  As such, the Board finds a 
VA examination would not be useful in the present case.  
Id. 

The Board finds that all known and ascertainable medical 
records have been obtained and are associated with the 
claims file.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claim, and the veteran does not appear to contend that 
additional evidence which is pertinent to this claim 
exists.  

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published 
to implement that statute.  The Board will accordingly 
proceed to a review of the merits of the issue on appeal.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the 
line of duty, in active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  In addition, service connection may be 
granted for certain chronic diseases, such as malaria, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 as 
amended by 67 Fed. Reg. 67792-67793 (Nov. 7, 2002), 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 
1113(b) (West Supp. 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements 
are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  
See 38 U.S.C.A. § 7104 (West Supp. 2002).  When there is 
an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The veteran's Philippine Army service personnel records, 
reflecting service from September 1942 to August 1946 are 
of record.  When asked to list a chronological record of 
wounds and illness incurred from December 8, 1941 to 
separation, it was noted that the veteran had "none."  
Malaria is not indicated in the record.

In a June 1999 statement, A.V.V. asserted that he had 
treated the veteran for malignant malaria, "off and on" 
from November 1943 to June 1945.

In a December 1999 statement, B.F.R., M.D., indicated that 
he had treated the veteran for malaria in February 1987.  
Dr. R. asserted that he had seen the veteran for illness 
since that time. He did not comment on the etiology of the 
veteran's malaria.

In January 2000, F.C.L. and J.G. asserted that the veteran 
had suffered from malaria in February 1987 and had been 
treated for malaria on several occasions since that time. 

In March 2001, the veteran stated that he suffered from 
malignant malaria, off and on, from November 1943 to 
December 1945. 

In August 2001, E.T.B. stated that he was a former member 
of Magsaysay Guerilla Forces and knew the veteran during 
service.  He maintained that the veteran had malaria from 
1943 to 1945 and that he had visited and brought him 
medicine during that time. 

The Board has carefully reviewed the evidence and 
statements made in support of the veteran's claim and 
finds that the preponderance of the evidence is against 
the veteran's claim of entitlement service connection for 
malaria.  The Board recognizes that there are no service 
medical records in the claims file, and as such, the Board 
has a heightened duty to explain its findings and 
conclusions and to carefully consider the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider 
the applicability of the benefit of the doubt, to assist 
the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been 
lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, case law does not lower the legal standard for 
proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss 
in its decision all the evidence that may be favorable to 
the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

As noted above, in order for service connection to be 
granted, three elements must be met: a current disability; 
an in-service disease or injury; and a medical nexus.  See 
Hickson, supra.

With respect to a current disability, there is no 
objective medical evidence of record that the veteran 
currently suffers from malaria or residuals of malaria.  
In December 1999, Dr. R. stated that he treated for 
malaria in February 1987.  However, it is unclear whether 
the veteran currently suffers from malaria or its 
residuals.  In addition, in May 2001 the veteran stated 
that he suffered from malaria from 1943 to 1945 and was 
treated by Dr. V. in 1987 when it recurred.  He made no 
statement regarding his current health. 

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  As discussed above, there is no 
objective medical evidence that the veteran currently 
suffers from malaria or its residuals.  The first element 
of the Hickson analysis, current disability, has therefore 
not been satisfied. 

Absent a showing of a current disability, a grant of 
service connection may not be made.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection may not 
be granted unless a current disability exists].  However, 
for the sake of completeness, the Board will briefly 
address the remaining two Hickson elements.

With respect to an in-service disease or injury, there is 
no objective medical evidence that the veteran suffered 
from malaria during his recognized guerilla service from 
January 1945 to September 1945.  The service personnel 
records reflect that he had did not have any wounds or 
illness from December 1941 through his discharge.  Malaria 
was not indicated in the record.  The earliest evidence of 
record reflects that the veteran was treated for malaria 
in February 1987, 40 years after separation from service. 

As for medical nexus evidence, the record contains no 
medical opinion linking any current malaria that the 
veteran may suffer from to any incurrence of malaria 
during service.  While Dr. R stated that he treated the 
veteran for malaria in February 1987, he offered no 
comment on the etiology of the veteran's disorder.  There 
is no additional medical evidence of record. 

Absent objective medical evidence of a current disability, 
in-service disease or injury, and medical nexus, service 
connection cannot be granted. 

With respect to the statements made by the veteran, 
E.T.B., F.C.L, and J.G., it is now well established that a 
person without medical training, such as the veteran, is 
not competent to provide evidence on medical matters such 
as diagnosis or etiology of a claimed condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified 
through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  As such, 
these opinions carry no probative weight.

In short, the Board finds that the preponderance of the 
evidence is against finding that the veteran currently 
suffers from malaria, had malaria during service, or 
suffered from malaria within one year after separation 
from service.  The appeal is accordingly denied. 


ORDER

Service connection for malaria is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

